Sanders, J.
(dissenting) — The majority concludes a judge may impose an exceptional minimum sentence on the basis of an aggravating factor neither found by the jury nor admitted by the defendant. For the reasons stated in my dissent to State v. Clarke, 156 Wn.2d 880, 897, 134 P.3d 188 (2006) (Sanders, J., dissenting), I disagree.
¶14 Matthew Mehlhaff pleaded guilty to two counts of first degree rape of a child and stipulated to the “real facts” supporting the charges. But he did not stipulate to an aggravating factor supporting an exceptional minimum sentence. The judge found Mehlhaff’s crimes an abuse of his position of trust and his victim particularly vulnerable, facts neither found by the jury nor admitted by Mehlhaff. The judge found two aggravating factors on the basis of those findings. And the judge imposed an exceptional minimum sentence on the basis of those aggravating factors.
¶15 The Sixth Amendment prohibits a judge from imposing a penalty not authorized by the facts found by the jury or admitted by the defendant. See Blakely v. Washington, 542 U.S. 296, 305, 124 S. Ct. 2531, 159 L. Ed. 2d 403 (2004). An exceptional minimum sentence is a penalty. And under Washington law, a judge may impose an exceptional minimum sentence only if an aggravating factor exists. Consequently, a judge cannot impose an exceptional minimum sentence on the basis of an aggravating factor neither found by the jury nor admitted by the defendant.
*369¶16 Because Washington law authorized the judge to impose an exceptional minimum sentence only if an aggravating factor existed, Blakely prohibited the judge from finding facts supporting an aggravating factor. But the judge found aggravating factors on the basis of facts neither found by the jury nor admitted by Mehlhaff. And the judge imposed an exceptional minimum sentence on the basis of those aggravating factors. The Sixth Amendment entitles Mehlhaff to a standard range minimum sentence.
¶17 I dissent.